Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on 4/28/2021.
Claims 1, 4, 9, 11, 13 and 19 are amended.
Claims 1 - 20 are currently pending and have been examined.
Applicant's remarks and arguments addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1-20 are directed to a method (i.e. a process) and computer system (i.e. an article of manufacture) for providing land acquisition and property development analysis services.  Therefore, Claims 1-20 are within at least one of the four statutory categories.
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019
PEG), it is determined whether the claims are directed to a judicially recognized exception.
Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Claim 1 recites limitations that fall within the certain methods of organizing human
activity groupings of abstract ideas, including:  A system for providing land acquisition and property development analysis services, the system comprising:
a cloud-based server configured to communicate and exchange data with one or more computing devices over a network, the cloud-based server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to:
provide a digital platform comprising an interface with which a user can interact via an associated computing device;
receive, via a data collection and management module, session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest;
generate, via an in-memory object oriented processing engine and based on the user input, a plurality of processed datasets associated with one or more sites located within the geographical area of interest
generate, via the in-memory object oriented processing engine, a scoring attribute for at least some of the plurality of processed datasets, wherein the scoring attribute corresponds to a ranking of viability of an associated characteristic of land and/or property of a given site relative to characteristics of land and/or property of other sites and categorize each of the one or more sites based on analysis of at least one or more scoring attributes of each of the one or more sites; and
output, via a visualization module and to be displayed via the interface, a visual rendering of at least one of the one or more sites located within the geographical area of interest, information associated with a characteristic of land and/or property of a given site, scoring attributes for the land and/or property characteristics, and categorization of the one or more sites.
The MPEP addresses the instant case with clear guidance:
2106.04(a)(2) Abstract Idea Groupings
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The limitations of communicating and exchanging data with one or more computing devices over a network, providing a digital platform comprising an interface with which a user can interact, receiving session data including user input with the interface, generating a plurality of processed datasets associated 
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (NO).
The claim does not recite additional elements beyond the judicial exceptions. The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a generic computer system with the capabilities to display geographic areas of interest and generic visual renderings of selected properties.  Essentially, the claim recites mere instructions to implement an abstract idea on a computer, which is insufficient to integrate the judicial exception into a practical application.
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a 
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that
amount to significantly more than the judicial exception. The claims of the present
application do not include additional elements that are sufficient to amount to
significantly more than the judicial exception (NO).
The claim does not recite additional elements beyond the judicial exception(s). The Claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than communicating and exchanging data with one or more computing devices over a network, providing a digital platform comprising an interface with which a user can interact, receiving session data including user input with the interface, which are mere instructions to implement an abstract idea on a computer, thereby being insufficient to amount to significantly more than the judicial exception.
Dependent Claims 2-10 only elaborate on Claim 1, so are rejected under 35 U.S.C.
101.
The analysis above applies to all statutory categories of invention, so Claim 11, and
Claims 12-20 are also rejected under this analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 2016004893 hereafter “Martinovic”) in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) and further in view of Kilby (US 20090099954 hereafter “Kilby”).
Re. Claim 1, Martinovic teaches A system for providing land acquisition and property development analysis services, the system comprising (Abs., Lines 2-3; providing a user interface for specifying details of a development project, receiving, through the user interface, user-input specifying a type for the development project, a location for development project):
Martinovic further teaches a cloud-based server configured to communicate and exchange data with one or more computing devices over a network, the cloud-based server (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software as a service" (SaaS) model, which users can access using a web-based interface that can be hosted on the cloud) and comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to (Abs., Lines 3-5; computer programs encoded on a computer storage medium, for providing a user interface for specifying details of a development project):
Martinovic further teaches provide a digital platform comprising an interface (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software as a service" (SaaS) model, which users can access using a web-based interface that can be hosted on the cloud) and with which a user can interact via an associated computing device (¶ 110, Lines 2-7; digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more 
Martinovic doesn’t teach receive, via a data collection and management module, session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest;
However, Cruickshank does teach receive, via a data collection and management module (¶ 77 Lines 1-10; The systems, functions, mechanisms, methods, engines and modules described herein can be implemented in hardware, software, or a combination of hardware and software. They may be implemented by any type of computer system or other apparatus adapted for carrying out the methods described herein. A typical combination of hardware and software could be a general-purpose computer system with a computer program that, when loaded and executed, controls the computer system such that it carries out the methods described herein.), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic’s user input interface to select geographic area of interest displayed via the interface with GIS data systems that should be useful to 
Cruickshank further teaches session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest;  (¶ 2, Lines 5-6; For example, such systems enable a user to identify real estate listings in a desired geographic area.);
Martinovic and Cruickshank do not teach generate, via an in-memory object oriented processing engine and based on the user input, 
However, Kilby does teach generate, via an in-memory object oriented processing engine and based on the user input (¶ 72, Lines 6-11; For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone. The invention may be implemented with both object-oriented and non-object oriented programming systems. The scope of the invention is defined by the claims and their equivalents.),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify 
Cruickshank teaches based on the user input, a plurality of processed datasets associated with one or more sites located within the geographical area of interest, wherein each processed dataset comprises information associated with a characteristic of land and/or property of a given site (¶ 8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local transportation data, utility data, or other available data sets, merely by selecting a different tab or button in the user interface);
Kilby further teaches generate, via an in-memory object oriented processing engine (¶ 72, Lines 6-11; For example, the described implementation includes 
Cruickshank teaches a scoring attribute for at least some of the plurality of processed datasets, wherein the scoring attribute corresponds to a ranking of viability of an associated characteristic of land and/or property of a given site relative to characteristics of land and/or property of other sites and categorize each of the one or more sites based on analysis of at least one or more scoring attributes of each of the one or more sites (¶ 11, Lines 10-16; These systems and methods further enable a user to select one or more geographic regions to retrieve more complete datasets for the selected regions, and to display comparisons of such regions according to subsets or fields selected by the user. The systems and methods also enable the user or the system to weight and rank the input search parameters, and the locations identified by a search, including using scoring that is dependent on how well locations complied with the input search parameters.); and
Cruickshank further teaches output, via a visualization module and to be displayed via the interface (¶ 77, Lines 1-6; The systems, functions, mechanisms, methods, engines and modules described herein can be implemented in hardware, software, or a combination of hardware and software. They may be implemented by any type of computer system or other apparatus adapted for carrying out the methods described herein.), a visual rendering of at least one of the one or more sites located within the geographical area of interest (¶ 59, Lines 25-27; Geospatial server 260 renders maps of the regions returned by the processor in response to a specific user query.), and information associated with a characteristic of land and/or property of a given site, scoring attributes for the land and/or property characteristics, and categorization of the one or more sites (¶ 11, Lines 10-18; These systems and methods further enable a user to select one or more geographic regions to retrieve more complete datasets for the selected regions, and to display comparisons of such regions according to subsets or fields selected by the user. The systems and methods also enable the user or the system to weight and rank the input search parameters, and the locations identified by a search, including using scoring that is dependent on how well locations complied with the input search parameters.).
Re. Claim 11, Martinovic teaches A computer-implemented method for providing land acquisition and property development analysis services, the method comprising (Abs., Lines 2-3; providing a user interface for specifying details of a development project, receiving, through the user interface, user-input specifying a type for the development project, a location for development project):
Martinovic further teaches providing a specifically-programmed cloud-based server configured to communicate and exchange data with one or more computing devices over a network (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software 
Martinovic further teaches providing, via the sever, a digital platform comprising an interface (¶ 44, Lines 1-3; In some implementations, the CREĀT uses a "software as a service" (SaaS) model, which users can access using a web-based interface that can be hosted on the cloud) and with which a user can interact via an associated computing device (¶ 110, Lines 2-7; digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Embodiments may be implemented as one or more computer program products);
Martinovic doesn’t teach receiving, via a data collection and management module associated with the server, session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest;
However, Cruickshank does teach receiving, via a data collection and management module associated with the server (¶ 77 Lines 1-10; The systems, functions, mechanisms, methods, engines and modules described herein can be implemented in hardware, software, or a combination of hardware and software. They may be implemented by any type of computer system or other apparatus adapted for carrying out the methods described herein. A typical  session data including user input with the interface, the user input being associated with at least a selection of a geographical area of interest displayed via the interface and user defined rules guiding analysis of the geographical area of interest and subsequent return of acquisition and development results for the selected geographical area of interest; (¶ 2, Lines 5-6; For example, such systems enable a user to identify real estate listings in a desired geographic area.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic’s user input interface to select geographic area of interest displayed via the interface with GIS data systems that should be useful to businesses that are considering expansion, relocation, or entry into new territories by enabling a person to identify appropriate geographic regions (Cruickshank ¶ 3, Lines 1-4).
Martinovic and Cruickshank do not teach generating, via an in-memory object oriented processing engine associated with the server
However Kilby does teach generating, via an in-memory object oriented processing engine associated with the server (¶ 72, Lines 6-11; For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone. The invention may be implemented with both object-oriented and non-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s computer hardware and software implementation with the flexibility to make modifications and variations in light of the above teachings or may be acquired from practicing the invention. For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone (Kilby, ¶ 72, Lines 4-11).  The Examiner notes that this technique could be implemented across the entire computer solution, not just the zoning codes. 
Cruickshank does teach and based on the user input, a plurality of processed datasets associated with one or more sites located within the geographical area of interest, wherein each processed dataset comprises information associated with a characteristic of land and/or property of a given site (¶8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local 
Kilby further teaches generating, via the in-memory object oriented processing engine associated with the server (¶ 72, Lines 6-11; For example, the described implementation includes software but the present implementation may be implemented as a combination of hardware and software or hardware alone. The invention may be implemented with both object-oriented and non-object oriented programming systems. The scope of the invention is defined by the claims and their equivalents.) , 
Cruickshank further teaches a scoring attribute for at least some of the plurality of processed datasets, wherein the scoring attribute corresponds to a ranking of viability of an associated characteristic of land and/or property of a given site relative to characteristics of land and/or property of other sites and categorize each of the one or more sites based on analysis of at least one or more scoring attributes of each of the one or more sites 
Cruickshank further teaches outputting, via a visualization module and to be displayed via the interface, a visual rendering of at least one of the one or more sites located within the geographical area of interest (¶ 59, Lines 25-27; Geospatial server 260 renders maps of the regions returned by the processor in response to a specific user query.), information associated with a characteristic of land and/or property of a given site, scoring attributes for the land and/or property characteristics, and categorization of the one or more sites (¶ 11, Lines 10-18; These systems and methods further enable a user to select one or more geographic regions to retrieve more complete datasets for the selected regions, and to display comparisons of such regions according to subsets or fields selected by the user. The systems and methods also enable the user or the system to weight and rank the input search parameters, and the locations identified by a search, including using scoring that is dependent on how well locations complied with the input search parameters.).
Claim 2-6, 10, 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 20160048935 hereafter “Martinovic”) and further in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) further in view of Ross et al (US 2016/0063633 hereafter “Ross”).
Re. Claim 2, The combination of Martinovic and Cruickshank teach The system of claim 1, Martinovic and Cruickshank don’t teach wherein the digital platform provides a web mapping service and outputs, via the interface, an interactive map of a geographical location, wherein the visual rendering of a geographical location comprises map data and/or imagery of the geographical location.
However, Ross teaches wherein the digital platform provides a web mapping service and outputs, via the interface, an interactive map of a geographical location, wherein the visual rendering of a geographical location comprises map data and/or imagery of the geographical location (¶ 36, Lines 3-10 and Fig. 8; In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary.  For example, a user may specify the boundary to focus the search, and the type of property they are searching for. A 3D view may then be presented to the user by the visualization module 210., the Examiner points out that Fig. 8 clear depicts the imagery on the map).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies and output to provide various visualization functionality, operable to interactively present 3D visuals to communicate geographic, planning, and economic data that can, in some embodiments, be used to inform private sector analysis of real estate development opportunities and public sector analysis of impacts from/of policy changes. (Ross, ¶ 22, Lines 1-7).
Re. Claim 3, The combination of Martinovic, Cruickshank and Ross teach The system of claim 2, Ross further teaches wherein the user selection of the geographical area of interest comprises either a text-based search or a search based on a user-defined boundary on the interactive map, wherein the text-based search comprises a search for at least one of an address, geographic coordinates, or a place of interest and wherein the user-defined boundary comprises a lasso-type search (¶ 36, Lines 3-7 and Figure 8; In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary. Examiner notes that Figure 8 shows the boundary method of selection).
Re. Claim 4, The combination of Martinovic, Cruickshank and Ross teach The system of claim 3, Ross further teaches wherein the processing engine configured to read one or more datasets from third party sources based on the user selection of the geographical area of interest and user defined rules, the processing engine is further configured to analyze the one or more third party source datasets based, at least in part, on user defined rules (¶ 36, Lines 1-7 & FIG. 8; FIG. 8 depicts an example user interface for analyzing development opportunities, and zoning and planning policies.  In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary.), on a set of data processing rules and set of scalar and spatial functions to generate the plurality of processed datasets (Claim 19, Lines 2-11; the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive, at a communications module, source data from third party servers; infer, at a data module, inferred location attributes from the source data; analyzing, at an analytics module, development opportunities and building potential of a selected property based on the inferred location attributes).
Re. Claim 5, The combination of Martinovic, Cruickshank and Ross teach The system of claim 4, Cruickshank further teaches wherein the third party source datasets comprise data provided by a publicly available or subscription-based data source (¶ 42, Lines 4-8; wherein geographies of predefined statistical regions from various authoritative public domain data sources are imported into a common and comparable format within a geographic information system data appliance ("GISDA")).
Re. Claim 6, The combination of Martinovic, Cruickshank and Ross teach The system of claim 4, Cruickshank further teaches wherein each processed dataset is associated with a corresponding analysis performed via the processing engine for a given site located within the geographical area of interest and comprises information associated with a characteristic of land and/or property of a given site (¶ 8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local transportation data, utility data, or other available data sets, merely by selecting a different tab or button in the user interface.).
Re. Claim 10, The combination of Martinovic and Cruickshank teach The system of claim 1, Martinovic and Cruickshank don’t teach wherein the server is configured to output, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template
However, Ross teaches wherein the server is configured to output, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template (¶ 40; In some example embodiments, the user may select a particular parcel based on data provided by the data module 225. This list of search criteria may include, but is not limited to: property type; height limit; lot size; address; or boundary. For example, once the user has selected their desired criteria, the visualization module 210 may present a 3D model of the building and development potential onto a map environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies and output to provide various visualization functionality, operable to interactively present 3D visuals to communicate geographic, planning, and economic data that can, in some embodiments, be used to inform private sector analysis of real estate development opportunities and public sector analysis of impacts from/of policy changes. (Ross, ¶ 22, Lines 1-7).
Re. Claim 12, The combination of Martinovic and Cruickshank teach The method of claim 11, Martinovic and Cruickshank don’t teach further comprising providing, via the digital platform, a web mapping service and outputting, via the interface, an interactive map of a geographical location, wherein the user selection of the geographical area of interest comprises either a text-based search or a search based on a user-defined boundary on the interactive map 
However Ross teaches wherein the user selection of the geographical area of interest comprises either a text-based search or a search based on a user-defined boundary on the interactive map, wherein the text-based search comprises a search for at least one of an address, geographic coordinates, or a place of interest and wherein the user-defined boundary comprises a lasso-type search (¶ 36, Lines 3-7 and Figure 8; In some example embodiments, a user may select a parcel through selected data provided by the data module 225. This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary. Examiner notes that Figure 8 shows the boundary method of selection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies to allow after the user has selected their desired criteria, the visualization module 210 may present a 3D model of the building and development potential onto a map environment. In another example embodiment, the user may then view the available data collected by the data module 225. For example, a user may view a list of all data associated with all parcels within a selected boundary including, but not limited to, address, parcel size, land uses, height limit, minimum and maximum density, as well as zoning restrictions and regulations.. (Ross, ¶ 39, Lines 7-16).
Re. Claim 13, The combination of Martinovic, Cruickshank and Ross teach The method of claim 12, Ross further teaches further comprising reading, via the processing engine of the server, one or more datasets from third party sources based on the user selection of the geographical area of interest and user defined rules (¶ 36, Lines 1-7 & FIG. 8; FIG. 8 depicts an  This list of search criteria may include, but is not limited to: land use type or category; height limit; lot size; address; or boundary.), and analyzing, via the processing engine, the one or more third party source datasets based, at least in part, on user defined rules, a set of data processing rules and set of scalar and spatial functions to generate the plurality of processed datasets (Claim 19, Lines 2-11; the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive, at a communications module, source data from third party servers; infer, at a data module, inferred location attributes from the source data; analyzing, at an analytics module, development opportunities and building potential of a selected property based on the inferred location attributes).
Re. Claim 14, The combination of Martinovic, Cruickshank and Ross teach The method of claim 13, Cruickshank further teaches further comprising associating each processed dataset with a corresponding analysis performed via the processing engine for a given site located within the geographical area of interest and comprises information associated with a characteristic of land and/or property of a given site (¶ 8, Lines 1-10; The present invention is directed to interactive online GIS systems and methods that provide location specific, detailed, demographic and economic information that can be displayed through a graphic user interface that enables the user to select the dataset to be displayed, and to compare selected data among different locations. Thus, for example, a user could select the display of specific demographic data, or switch to other demographic data, economic data, local transportation 
Re. Claim 20, The combination of Martinovic and Cruickshank teach The method of claim 11, Martinovic and Cruickshank don’t teach outputting, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional  (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template
However, Ross teaches wherein the server is configured to output, via the interface, an architectural visualization of potential properties on a given site, wherein the visualization comprises a three-dimensional (3D) rendering of one or more properties on a given site based, at least in part, on user input with the interface, the user input comprising user selected development template (¶ 40; In some example embodiments, the user may select a particular parcel based on data provided by the data module 225. This list of search criteria may include, but is not limited to: property type; height limit; lot size; address; or boundary. For example, once the user has selected their desired criteria, the visualization module 210 may present a 3D model of the building and development potential onto a map environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s mapping technologies and output to provide various visualization functionality, operable to interactively present 3D visuals to communicate geographic, planning, and economic data that can, in some embodiments, be used to inform private sector .
Claims 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 20160048935 hereafter “Martinovic”) and further in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) further in view of Chopra et al (US 20200151744 hereafter “Chopra”).
Re. Claim 9, The combination of Martinovic and Cruickshank teach The system of claim 1, Martinovic and Cruickshank do not teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites, wherein the a processing engine of the server is configured to generate the GDV calculation based, at least in part, on an analysis of one or more processed datasets, scoring attributes, and categorizations performed via the processing engine for a given site.
However, Chopra does teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites, wherein a processing engine of the server is configured to generate the GDV calculation based, at least in part, on an analysis of one or more processed datasets, scoring attributes, and categorizations performed via the processing engine for a given site.  (¶ 5, Lines 13-26; The electronic processor, when executing the source customized remuneration vehicle recommendation procedure, is configured to retrieve the procurement data from the data storage server, associate the procurement data that is retrieved to remuneration vehicle features, perform ordinary least squares (OLS) modeling techniques to determine a linkage between the remuneration vehicle features, gross development 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s land acquisition and property development analysis services system to overcome the same challenge for a source due to the wide variety of different features available for the remuneration vehicle and due to the inability to appreciate the "recipient reaction" until after the remuneration vehicle is launched, the examiner points out this similar challenge real estate faces with wide variety of different features available for the properties and the inability to appreciate the "recipient reaction" until after the property development is complete (Chopra ¶ 2, lines 9-12).
Re. Claim 18, The combination of Martinovic and Cruickshank teach The method of claim 11, Martinovic and Cruickshank don’t teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites
However, Chopra does teach wherein the server is further configured to generate a gross development value (GDV) calculation for the one or more sites  (¶ 5, Lines 13-26; The electronic processor, when executing the source customized remuneration vehicle recommendation procedure, is configured to retrieve the procurement data from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic and Cruickshank’s land acquisition and property development analysis services system to overcome the same challenge for a source due to the wide variety of different features available for the remuneration vehicle and due to the inability to appreciate the "recipient reaction" until after the remuneration vehicle is launched, the examiner points out this similar challenge real estate faces with wide variety of different features available for the properties and the inability to appreciate the "recipient reaction" until after the property development is complete (Chopra ¶ 2, lines 9-12).
Re. Claim 19, The combination of Martinovic, Cruickshank and Chopra teach The method of claim 18, Chopra further teaches further comprising generating, via the processing engine of the server, the GDV calculation based, at least in part, on an analysis of one or more processed datasets, scoring attributes, and categorizations performed via the processing engine for a given site (¶ 5, Lines 13-35; The electronic processor, when executing the source customized remuneration vehicle recommendation procedure, is configured to retrieve the procurement data from the data storage server, associate the procurement data that is retrieved to remuneration vehicle features, perform ordinary least squares (OLS) modeling techniques to determine a linkage between the remuneration vehicle features, gross development value (GDV), and the procurement data, the OLS modeling techniques including univariate and multivariate linear regressions, retrieve the results of the quantitative inquiries, generate a benchmark and assessment structure for predicting a recipient reaction to a source customized remuneration vehicle based on the results of the quantitative inquiries that are retrieved and a determination of the linkage between the remuneration vehicle features, GDV, and the procurement data that is retrieved, retrieve the source procurement data that is associated with the specific source, and generate one or more remuneration vehicle recommendations, the one or more remuneration vehicle recommendations is based on the source procurement data that is retrieved and the benchmark and assessment structure, the examiner considers source procurement data to consist of datasets, scoring attributes, and categorizations in the instant application).
Claim 7-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martinovic et al (US 20160048935 hereafter “Martinovic”) and further in view of Cruickshank et al (US 20150186910 hereafter “Cruickshank”) further in view of Ross et al (US 20160063633 hereafter “Ross”) further in view of Dugan (US 5857174 hereafter “Dugan”).
Re. Claim 7, The combination of Martinovic, Cruickshank and Ross teach The system of claim 6, Martinovic, Cruickshank and Ross don’t teach wherein the processing engine generates scoring attributes for a given site based, at least in part, on the analyses and categorizes a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes.
However, Dugan does teach wherein the processing engine generates scoring attributes for a given site based, at least in part, on the analyses and categorizes a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes (Col. 11, Lines 38-55; After the heading information, six categories 110 are listed, including the five categories previously described with respect to evaluation slide 26: Location 112; Neighborhood 114; Facilities 116; Improvements 118; and Utility and Appeal 120. Next to each category 110 is a list of illustrative competitive desirability factors 125. These desirability factors 125 allow the appraiser or buyer that is filling out the form, to have some indication as to what attributes of the comparable property is to be assessed for each particular category 110.  Under an Ideal Point System (IPS), each of the categories 110 are assigned a maximum percentage or maximum IPS value 138. The total of all the maximum IPS values 138 should preferably add up to a total of 100 percent. Thus, if the user were to rate the particular property as having the maximum IPS value 138 for each category 110, a total score of 100 points would be awarded that property.  The Examiner notes that user classification is equivalent to categories in the instant application and categories are equivalent to attributes in the instant application), at least in part, on the analyses and categorizes a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes (Col. 14, Lines 11-17, Figs. 6a-6m and 8a-8b; A more complete listing of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic, Cruickshank and Ross’s analysis and scoring system with a computer implemented method for accurately appraising real estate based upon a uniform scale which measures the desirability subject property, allowing Property owners, prospective property purchasers, investors, insurance companies and lending institutions heavily rely upon the current value of a property to enact normal business operations (Dugan, ¶ 1, Line 4 thru ¶ 2, Line 4).  
Re. Claim 8, The combination of Martinovic, Cruickshank, Ross and Dugan teach The system of claim 7, Dugan further teaches wherein:
the scoring attributes are selected from the group consisting of developed area score, environmental score, flood zone score, listed buildings score, strategic area score, shape score, commercial competitor's score, commercial customer's score, drive time score for house prices, land use score, proximity amenities score, revenue per acre score, road frontages score, and site size score (Col. 11, Lines 38-55; After the heading information, six categories 110 are listed, including the five categories, the examiner reminds that categories are equivalent to attribute in the instant application, previously described 
the categories are selected from the group consisting of housing, social housing, condominium, apartments, affordable apartments, student accommodation, care homes, luxury homes, hotels, industrial, retail, commercial offices, storage, physician or general practitioner, school, restaurants/pubs, gym, car showroom, and car wash (Col. 14, Lines 12-14 and Figs 8a-8b; A more complete listing of weights to be attributed to a variety of different use classifications 136 is shown in the table of FIGS. 8a and 8b. Each use classification 136 is associated with a classification code 160.).
Re. Claim 15, The combination of Martinovic, Cruickshank and Ross teach The method of claim 14, Martinovic, Cruickshank and Ross don’t teach further comprising generating, via the processing engine, scoring attributes for a given site based, at least in part, on the analyses 
However, Dugan teaches further comprising generating, via the processing engine, scoring attributes for a given site based, at least in part, on the analyses (Col. 11, Lines 38-55; After the heading information, six categories 110 are listed, including the five categories previously described with respect to evaluation slide 26: Location 112; Neighborhood 114; Facilities 116; Improvements 118; and Utility and Appeal 120. Next to each category 110 is a list of illustrative competitive desirability factors 125. These desirability factors 125 allow the appraiser or buyer that is filling out the form, to have some indication as to what attributes of the comparable property is to be assessed for each particular category 110.  Under an Ideal Point System (IPS), each of the categories 110 are assigned a maximum percentage or maximum IPS value 138. The total of all the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Martinovic, Cruickshank and Ross’s analysis and scoring system with a computer implemented method for accurately appraising real estate based upon a uniform scale which measures the desirability subject property, allowing Property owners, prospective property purchasers, investors, insurance companies and lending institutions heavily rely upon the current value of a property to enact normal business operations (Dugan, ¶ 1, Line 4 thru ¶ 2, Line 4).
Re. Claim 16, The combination of Martinovic, Cruickshank, Ross and Dugan teach The method of claim 15, Dugan further teaches wherein the scoring attributes are selected from the group consisting of developed area score, environmental score, flood zone score, listed buildings score, strategic area score, shape score, commercial competitor's score, commercial customer's score, drive time score for house prices, land use score, proximity amenities score, revenue per acre score, road frontages score, and site size score
Re. Claim 17, , The combination of Martinovic, Cruickshank, Ross and Dugan teach The method of claim 16, Dugan further teaches further comprising categorizing, via the processing engine, a given site into a defined category of land or property type based on analysis of at least one or more scoring attributes (Col. 14, Lines 12-14 and Figs 8a-8b; A more complete listing of weights to be attributed to a variety of different use classifications 136 is shown in the table of FIGS. 8a and 8b. Each use classification 136 is associated with a classification code 160.).
Response to Arguments
Rejections under 35 U.S.C. §101
The amendments to Claims 1 and 11 are limited to additional specifications of: a data collection and management module, and an in-memory object oriented processing engine and a visualization module supported by clarified descriptions of user defined rules to allow a similar level of interaction with the originally claimed computing device.  These additional modules and the object oriented processing techniques result in a similar capability of: communicating and exchanging data with one or more computing devices over a network, providing a digital platform comprising an interface with which a user can interact, receiving session data including user input with the interface, generating a plurality of processed datasets associated with one or more sites, generating a scoring attribute for at least some of the plurality of processed datasets, outputting a visual rendering, information and scoring attributes associated with a characteristic of land and/or property and categorization of the one or more sites; which are marketing or sales activities or behaviors, and business relations for providing land acquisition and property development analysis to support real estate developers to improve business processes.  These limitation are still considered an 
The Claims 1 and 11 still do not recite additional elements beyond the judicial exception(s). The amended limitations of mere instructions, using a different technique originally claimed, to implement an abstract idea on a computer, thereby being insufficient to amount to significantly more than the judicial exception.
Rejections Under 35 U.S.C. §103
The applicant disagrees with the rejections under 35 U.S.C. §103 in view of the claim amendments.  The rejections of the amended, as well as the original claims are based on the original references and Kilby (US 20090099954 hereafter “Kilby”).  The original prior art references individually and combined leave all independent claims obvious under 35 U.S.C. § 103.  Martinovic contributes the real estate development project management techniques; Cruickshank brings the location research and economic comparison analytics, as well as the module based program structure; Ross evaluates the zoning and tax implications and analysis, as well the 3D visualizations of the real estate developments; and the newly cited Kilby reference offers the object oriented programming to offer a better and more efficient system typically used to link with multiple third party sites and data.  The further contributions shared in the previous office action begin with Chopra’s gross development value (GDV) calculation to comparatively analyze multiple future projects; and Dugan’s Ideal Point System (IPS) for scoring multiple categories of data and information to effectively compare appraisals of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is 
/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627